F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         JUN 26 2000
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 GEORGE MICHAEL CURLEY,

           Plaintiff - Appellant,
 vs.                                                   No. 99-2237
                                              (D.C. No. CIV-98-721-JP/RLP)
 NORMAN MICK, Previous                                   (D.N.M.)
 Administrator, Otero County
 Detention Center; VIC JENKINS,
 Administrator, Otero County
 Detention Center; VIRGINIA
 BLANSETT, Lieutenant, Otero County
 Detention Center; EARNIE
 GRANODOS, Sergeant, Otero County
 Detention Center; RANDY
 BOOKOUT, Sergeant, Otero County
 Detention Center; ART GRAMMONT,
 Medical Officer, Otero County
 Detention Center; JAGDEV SINGH,
 Medical Doctor, Otero County
 Detention Center, all defts sued in
 their individual and official capacities,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


      Plaintiff-Appellant George Curley, a state inmate appearing pro se, appeals

from the dismissal of his 42 U.S.C. § 1983 claim. The district court dismissed the

claim under 28 U.S.C. § 1915(e)(2) and Fed. R. Civ. P. 12(b)(6) as barred by

principles of res judicata (claim preclusion) and collateral estoppel (issue

preclusion). Our jurisdiction arises under 28 U.S.C. § 1291 and we affirm

substantially for the reasons given by the district court, I R. doc. 12, noting that

Mr. Curley is barred by claim preclusion given the state district court’s decision

on the merits on his § 1983 claims. See Curley v. Jenkins, No. 98-0171 LH/LFG,

Memorandum in Support of Motion to Dismiss filed March 19, 1998 (doc. 9)

(containing state court pleadings including order granting motion to dismiss).

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.

                                         -2-